Brevard, J.
The defendant was called on by the process to file his defence, on or before the first day of the court. The plaintiff after the first day of the court, had a right to consider the defendant in default, and dismiss his witnesses, if he had any attending, to disprove any defence he might expect the defendant to set up. At any rate, after a decree had passed in his favor, he could not be expected to be ready to controvert á defence afterwards made. To open the decree after it had passed, and on the second day of *399court, jn a case where no defence had been filed, appears to me not only irregular, but beyond the discretion of the court, unless there should be some strong ground of fraud or mistake to warrant it. It is not competent for this court, I think, from what appears before us, to undertake to say that justice has been done, merely because from what appears we cannot pretend to say that injustice has been done. Justice may, or may not be done, for any thing I camelearly know. The defendant may have had a sufficient defence, or the plaintiff might, if he had not been surprised, have been able to overthrow the defence by contrary evidence. I think the motion ought to prevail.
Smith, Grisike, and Colcock, Js., concurred.
Nott, J.
I shall give no opinion as to the regularity of the proceedings. The plaintiff has not alleged that he was surprised by letting the defendant make his defence the second day of court, and after he had obtained a decree; nor does he complain of any error in the decree. I conclude, therefore, that justice has been done. He comes then to ask the aid of this court to do injustice; to give him the benefit of a legal advantage, which he had obtained contrary to equity and good conscience. I will lend him no assistance in such a case.
Lord Mansfield says, “ a new trial ought to be granted to obtain real justice, and not to gratify litigious passions on every point of summum jus,” and cites a number .of cases where the verdicts were against evidence, and the strict rule of law ; but the court would not gvie a second chance of success to a hard action, or uncon. scionable defence. 2 Morg. Essays, 54. Again, it does not follow, by-necessary consequence, that there must always be a new trial in all cases where the verdict is contrary to the evidence; for it is possible that the verdict may be on the side of justice, and the real merits of the case. Derby v. Dutchess of Mazarine, 2 Salk. 646.
Justice Nares says, “ The court never granted a new trial when they clearly see that the merits have been fully and fairly tried.’7 2 Morg.- 113. This case, it appears to me, has been fully and fairly tried; and I am, therefore, against granting a new trial.